George Rose Smith, Justice, concurring. It may not be amiss to point out, for the information of the bar, that our jurisdiction of this case does not rest on Rule 29(1) (p), as the appellant asserts. Construction of the will is not involved. Rather, our jurisdiction is derived from Rule 29 (1) (c), encompassing the construction of statutes. The appellant argues that a Xerox copy of a will is not a “copy” within Ark. Stat. Ann. § 60-304 (Repl. 1971); so we are called upon to construe that statute.